Citation Nr: 0919111	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-16 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.

In March 2009 the appellant testified at a BVA hearing before 
the undersigned Veterans Law Judge at the St. Paul, Minnesota 
RO; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  In an unappealed April 2006 rating decision, of which the 
Veteran was issued notice on April 13, 2006, the RO denied 
the Veteran's claim of entitlement to service connection for 
a low back disability.

2.  Evidence added to the record since the April 2006 rating 
decision is new and material, and raises a reasonable 
possibility of substantiating the Veteran's claim.

3.  The competent clinical evidence of record does not 
demonstrate a causal link between the Veteran's current low 
back disability and his active military service.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision which denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been received since the 
April 2006 rating decision and the Veteran's claim for 
service connection for a low back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  A low back disability was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and respond by providing the appellant with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.
 
In VA correspondence to the appellant in September 2006, VA 
informed the appellant of what evidence was required to 
substantiate his claim for service connection, and of his and 
VA's respective duties for obtaining evidence.  The September 
2006 correspondence also referenced the original December 
1990 final denial of the appellant's claim for service 
connection, and noted the bases for that denial.  Further, 
the September 2006 correspondence notified the appellant that 
additional evidence submitted would need to pertain to the 
reasons his claim had been previously denied.  Finally, the 
September 2006 correspondence informed the appellant as to 
the law pertaining to the assignment of a disability rating 
and effective date as the Court required in Dingess/Hartman.  

In addition, in light of the Board's allowance herein of 
reopening of the claim for service connection for a low back 
disability, further development with regard to VA's duty to 
notify and assist with regard to the claim to reopen would 
serve no useful purpose.  A remand is inappropriate where 
there is no possibility of any benefit flowing to a veteran.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991).  In this regard, 
as the determination to reopen this appeal constitutes a full 
grant of that portion of the claim, there is no reason to 
belabor the impact of Kent v. Nicholson, 20 Vet. App. 1 
(2006) on this matter, as any error in notice timing and 
content is harmless.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  VCAA notice in this case was accomplished prior to 
the initial AOJ adjudication denying the claim, and therefore 
VA has complied with the express requirements of the law as 
found by the Court in Pelegrini.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, and reports of post-
service VA and private treatment and assessment.  In 
addition, the claims file contains the report of a VA medical 
examination conducted in July 2006.  The claims file also 
contains the Veteran's statements in support of his claim.  
The Board notes that the Veteran submitted a September 2006 
statement indicating that he had no further information or 
evidence to submit to substantiate his claim.  The Board also 
notes that a VA medical opinion has been obtained and that 
sufficient competent medical evidence is of record to make a 
decision on this claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Board has carefully reviewed the Veteran's statements 
with regard to whether further available evidence not already 
of record has been identified.  In this regard, the Board 
notes that the Veteran submitted a March 2002 request to 
reopen his claim which identifies outstanding treatment 
records at the VA medical center in Minneapolis, Minnesota 
(Minneapolis VAMC).  There is a May 2002 letter from the RO 
which requested that the Veteran supply dates of treatment 
with regard to the Minneapolis VAMC in order to allow the RO 
to make a request for such records.  No correspondence 
containing dates of treatment was subsequently forwarded.  
However, in his testimony at the March 2009 BVA hearing, the 
Veteran stated that he began treating at the Minneapolis VAMC 
in the late 1980s.  

A review of the claims file reveals that VA has not obtained 
medical records pertaining to the Veteran's treatment at the 
Minneapolis VAMC.  The Board notes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

However, in this instance, the Board finds that VA's failure 
to obtain these records is not prejudicial to the Veteran.  
The Board notes that VA medical records from the late 1980s 
would reflect treatment and assessment occurring 
approximately ten years after the Veteran's separation from 
active service, and that there is no indication in the record 
that these medical records would contain information 
regarding a causal nexus between the Veteran's current low 
back disability and his military service.  Although the 
outstanding VA medical records might contain evidence 
demonstrating a current disability or the in-service 
incurrence of an injury or disease, as discussed further 
below these two elements of a claim for service connection 
are conceded in this case.  Further, the Veteran has not 
alleged that the outstanding VA medical records would contain 
information regarding any causal nexus between his current 
low back disability and his military service approximately 
ten years earlier.  Therefore, the Board finds that a remand 
to obtain the outstanding VA medical records is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (finding further development unnecessary when it would 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
a veteran).

The Board also notes that the claims file contains a 
September 2006 letter from the Veteran to his Congressman 
which indicates that the Veteran has been receiving 
disability benefits from the Social Security Administration 
(SSA).  VA has a duty to obtain pertinent SSA records when it 
has actual notice that a veteran received SSA benefits.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002); Voerth 
v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. 
App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  The claims file does not reflect that 
the Veteran's SSA disability records were requested.

However, in this instance, the Board finds that VA's failure 
to obtain the Veteran's SSA disability records is not 
prejudicial to the Veteran.  In this regard, the Board notes 
that the record does not reflect when the Veteran began 
receiving disability benefits from the SSA, and there is no 
indication that the SSA disability records would contain any 
information relevant to the instant claim.  The Veteran has 
not alleged that the SSA disability records would contain any 
information regarding a causal nexus between his current low 
back disability and his military service.  Because it has not 
been raised that there is a reasonable possibility that the 
SSA disability records would support the Veteran's claim, the 
Board finds that the failure to obtain such records is not 
prejudicial to the Veteran in this instance.

In addition, as mentioned above, it is conceded in this case 
that the Veteran has a current disability and that there was 
an in-service incurrence of an injury or disease.  Therefore, 
the Veteran's claim for service connection depends on a 
demonstration of a causal nexus between the Veteran's current 
disability and his military service.  In this regard, the 
Board notes that the Veteran was afforded a VA examination 
which commented on this issue.  In addition, the Veteran has 
obtained a private medical opinion from a chiropractor who 
reviewed the claims file and formed an opinion regarding this 
issue as well.  Therefore, the Board finds that the current 
evidence of record is sufficient to decide the Veteran's 
claim.
 
Additionally, the Board notes that the Veteran has requested 
that VA make efforts to obtain medical records from a Unites 
States hospital in Germany where he claims he was treated for 
his back after being involved in a motor vehicle accident in 
service.  See, e.g., March 2005 Statement in Support of 
Claim.  In a March 2002 statement in support of claim, the 
Veteran identified the hospital he went to after the motor 
vehicle accident as a United States hospital in Munich, 
Germany.  See also September 1990 Statement in Support of 
Claim.  A May 2002 letter from the RO requested that the 
Veteran furnish the dates in which he was at the hospital in 
Germany.  In the March 2005 statement in support of claim, 
the Veteran indicated that the in-service motor vehicle 
accident happened in October or November of 1975 and that he 
was treated at a large United States Army hospital in the 
vicinity of Ingolstadt, Germany.  However, in the March 2005 
statement, the Veteran indicates that he cannot recall the 
specific name of the hospital where he treated.

VA notified the Veteran in a March 2005 letter that it needed 
the name of the hospital where he was treated in Germany.  In 
an April 2005 statement, the Veteran indicated that he 
believed the hospital at which he received treatment was in 
Regensburg, near Ingolstadt, Germany.  However, the April 
2005 statement does not identify the name of the hospital.  
Further, in his testimony at the March 2009 BVA hearing, the 
Veteran indicated that he did not remember the name of the 
medical facility he went to, nor what town it was in.  See 
March 2009 BVA Hearing Transcript (Tr.) at 8.

Because the name of the hospital in Germany at which Veteran 
treated has not been provided, the Board finds that 
sufficient information to identify and locate this hospital's 
records has not been given.  See 38 C.F.R. § 3.159(c)(2)(i).  
Moreover, these records are sought in order to demonstrate 
that the Veteran had an injury or disease that was incurred 
in service.  As discussed below, this element of a service 
connection claim is conceded in this case.

In terms of post-service private medical records, the Board 
notes that there is an April 2005 VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA Form 21-4142), which 
identifies records pertaining to the treatment of the 
Veteran's back at St. John's Hospital in St. Paul, Minnesota 
from January 1998 to December 2003.  However, after 
requesting these records, VA received a May 2005 
correspondence from St. John's Hospital indicating that the 
Veteran was not a patient there.

In addition, there is an April 2005 VA Form 21-4142 
authorizing the release of records pertaining to treatment of 
the Veteran's back from January 1980 to December 1983 from 
St. Croix Orthopedics in Stillwater, Minnesota.  Although the 
claims file contains certain records from this facility, in 
May 2005 VA received a letter from St. Croix Orthopedics 
indicating that any additional records had been destroyed as 
of February 2003.

In addition, the Board notes that the Veteran submitted a 
September 2006 VA Form 21-4142 for the release of records 
from the Luck Chiropractic Clinic for treatment for his low 
back disability from January 1988 to September 2006.  
However, after requesting records from this clinic, VA 
received a letter dated September 2006 stating that although 
the chiropractor had written a report for the Veteran, the 
Veteran had never been treated as a chiropractic patient at 
that facility.

In his testimony at the March 2009 BVA hearing, the Veteran 
indicated that he treated with a private chiropractor in New 
Richmond, Wisconsin for his low back disability from 
September 1980 after he had injured his low back in an 
accident at work until July 1981 when he had his first back 
surgery.  Tr. at 14-16.  However, the Board notes that the 
Veteran did not request that VA make an attempt to obtain 
these records, nor did he provide an address or phone number 
by which to contact this doctor.  In addition, the Veteran 
did not submit an authorization for the release of such 
records.  Further, the Veteran has not alleged that these 
private records would contain information regarding a causal 
link between his current low back disability and his military 
service.  Indeed, as mentioned above, the Veteran was 
afforded a VA examination and has submitted a private 
chiropractor's opinion with regard to the issue of whether 
such a nexus exists.  Therefore, the Board finds that the 
current evidence of record is sufficient to decide the 
Veteran's claim.

The Board has also perused the medical records for references 
to additional treatment reports not of record.  In this 
regard, the Board notes that there are various private 
medical records that refer to treatment, both related and 
unrelated to the Veteran's low back disability, that the 
Veteran obtained from private physicians whose records have 
not been associated with the claims file.  However, in this 
regard, the Board notes that a claimant must cooperate fully 
with VA's reasonable efforts to obtain relevant records from 
non-Federal agency or department custodians, and must provide 
enough information to identify and locate the existing 
records, including the person, company, agency, or other 
custodian holding the records, the approximate time frame 
covered by the records, and, in the case of medical treatment 
records, the condition for which treatment was provided.  
38 C.F.R. § 3.159(c)(1)(i).  The Board notes that the Veteran 
only submitted information sufficient to allow VA to identify 
and locate records from some of the private physicians 
referred to in the private medical evidence of record.  VA 
did obtain medical records from those private physicians that 
were sufficiently identified by the Veteran.  With regard to 
obtaining medical records from the private physicians for 
which the Veteran did not request assistance, the Board notes 
that sufficient information has not been received to allow 
for the identification and location of such private records.  
The duty to assist is not a one way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Further, in his 
March 2002 statement in support of claim, the Veteran 
indicated that VA already had his private medical records 
dating up until approximately 1990, and that he would 
"supply records for [private] treatment since that time."

Based on the foregoing, the Board finds that the record 
contains sufficient evidence for a decision to be made on 
this claim, and that a remand to obtain additional medical 
records would unnecessarily delay that decision with no 
resulting benefit to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
this claim has been obtained.



Legal Criteria

Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  If there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. § 
3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
a veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

New and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  In this case, the 
November 2006 rating decision reopened the Veteran's claim 
for service connection and adjudicated the reopened claim on 
the merits, de novo.  However, the question of whether new 
and material evidence has been received must be addressed in 
the first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered 
that is where the analysis must end.

The Board notes that VA promulgated amended regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  There was a new provision, 38 C.F.R. 
§ 3.156(a), which redefines "new and material evidence."  
This provision is applicable to claims filed on or after 
August 29, 2001.  The Veteran's claim to reopen the service 
connection claim in question here was received in June 2006.  
As such, the amended provision is for application in this 
case and is set forth below.

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Legal Analysis

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a low back 
disability.

As mentioned above, the April 2006 rating decision denied the 
Veteran's claim to reopen a claim for entitlement to service 
connection for a low back disability.  In correspondence 
dated April 13, 2006 the Veteran was notified of this 
decision.  The Veteran did not perfect an appeal of this 
decision, and it therefore became final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the April 2006 rating 
decision included the Veteran's service treatment records, 
private and VA medical records, and the Veteran's statements 
in support of his claim.

With regard to service treatment records, the Veteran's June 
1974 report of medical examination upon entrance into service 
and corresponding June 1974 report of medical history do not 
reflect any findings or complaints with regard to the 
Veteran's low back.

There is a July 1974 chronological record of medical care 
which notes that the Veteran complained of back pain and 
contains a notation of lower back pain secondary to muscle 
spasm.  There is also a November 1974 clinical record which 
notes that the Veteran complained of low back pain for two 
months and requests an evaluation.  There is a November 1974 
chronological record of medical care which reflects that the 
Veteran had complained of pain in his back for four months 
prior to that date.  This record notes that the Veteran's 
deep tendon reflexes were okay, and that there was no sensory 
deficit.  The Veteran was noted to have right paraspinous 
muscle pain and tenderness.  It was noted that there were no 
objective findings, although an X-ray was noted to show a 
probable anterior compression fracture.

There is a July 1975 clinical record which notes that the 
Veteran had complained of intermittent low back pain since 
November 1974 when an anterior compression fracture was found 
at the T-12 vertebra.  The report of a July 1975 X-ray of the 
Veteran's lumbosacral spine however, reflects no apparent 
compression fracture, although the X-ray film was noted to be 
somewhat light.  There were a few Schmorl's nodes and other 
irregularities secondary to juvenile osteochondrosis.  In 
addition, there is an August 1975 consultation report which 
reflects that the Veteran had complained of low back pain for 
ten months.  It was noted that the Veteran was initially 
thought to have a compression fracture, but that an X-ray 
report of July 1975 indicated that no fracture existed.  The 
consultation report notes that the Veteran had been 
prescribed extension exercises in the past, and that he was 
in no great pain on that day.  The Veteran's gait was stated 
to be okay, although his posture was noted to demonstrate 
slight upper thoracic kyphosis, right greater than left.  The 
Veteran's trunk range of motion was noted to be okay in terms 
of flexion, although decreased right rotation was noted on 
the left and right sides.  There were no neurological 
findings and an impression of musculoskeletal strain was 
noted.  

There is an October 1975 chronological record of medical care 
which reflects that the Veteran had been in a car accident 
the previous Friday night.  This record indicates that the 
Veteran complained of headaches, stomach problems, and 
nausea.  Muscle tenderness was noted in the right upper 
quadrant of the Veteran's stomach, and an impression of 
contusion of the abdominal wall was noted.  The October 1975 
chronological record of medical care does not reflect that 
any back injury was sustained as a result of the motor 
vehicle accident in service.

Finally, there is a May 1976 report of medical examination 
which reflects a clinically normal evaluation of the 
Veteran's spine upon separation from service.  The May 1976 
report of medical examination contains no other findings with 
regard to the Veteran's low back, and noted that the Veteran 
was qualified for separation from service.  There is also a 
June 1976 statement of medical condition in which the Veteran 
indicated that there had been no change in his medical 
condition since his May 1976 separation examination.

With regard to post service private medical records, there is 
a March 1983 private medical record which notes that the 
Veteran began having low back problems when he "fell about 
25 to 30 feet while climbing down a rope."  The March 1983 
private medical record states that the Veteran treated 
conservatively until July 1981 when his back problems became 
significant enough to warrant surgery.  There is a September 
1980 private medical record which notes that the Veteran fell 
while at work in August 1980, and that he did not have 
significant pain or problems with his back until four days 
later.  This report diagnosed the Veteran with a "resolving 
acute lumbar strain."  There is also a March 1983 private 
medical report that notes that the Veteran experienced only 
"infrequent low back discomfort" prior to his workplace 
accident in August 1980 when he fell 30 feet while lowering 
himself into a feed-bin.  In addition, there are various 
other private medical records discussing the state of the 
Veteran's low back disability and the surgeries performed 
thereon prior to the December 1990 rating decision.

With regard to the Veteran's statements, there is a January 
1986 statement in which the Veteran requests an extension of 
the delimiting date with regard to his education benefits.  
In this statement, the Veteran describes being physically 
disabled due to a back disability.  The Veteran stated that 
the first time he had any problems with his back was after a 
motor vehicle accident which occurred in Germany while he was 
on active duty.  There is an August 1986 statement also 
written in conjunction with the Veteran's request for an 
extension of the delimiting date with regard to his education 
benefits, in which the Veteran states that he initially hurt 
his back in a workplace accident occurring in August 1980.  
There is also a September 1990 statement in support of claim 
in which the Veteran indicates that he injured his back in 
service during basic training.  In this statement, the 
Veteran also notes injuring his back in a motor vehicle 
accident which occurred while he was in service in Germany.

Private medical records dated from December 1993 to December 
1996 provide clinical findings relative to the post-surgical 
status of current low back disability.  VA treatment reports 
dated from April 2003 to March 2005 reflect clinical findings 
with regard to the status of current low back disability 
identified as chronic low back pain, history of surgery to 
the back for herniated nucleus pulposus with chronic 
impingement, and chronic pain syndrome secondary to lumbar 
region post-laminectomy.  

Statements from acquaintances of the Veteran, received in 
February 2006, attest that the Veteran was in a motor vehicle 
accident in service.

Based on the evidence of record at the time, a December 1990 
rating decision denied the Veteran's claim for service 
connection for a low back disability, finding that the 
Veteran's complaints of back pain in service did not 
demonstrate a disability that was permanent in nature, and 
that the Veteran's current back complaints were clearly 
related to the industrial injury the Veteran sustained in 
August 1980.  No appeal was taken from that determination and 
it is final.  38 U.S.C.A. § 7105.  An unappealed April 2006 
rating decision found that new and material evidence had not 
been received to reopen the claim for service connection for 
a low back disability.  No appeal was taken from that 
determination and it is final.  38 U.S.C.A. § 7105.  

The Board notes that at the time of the April 2006 rating 
decision, there had been no medical evidence discussing 
whether the Veteran's current disability was etiologically 
related to his military service.  Subsequent to the April 
2006 rating decision, however, VA received a June 2006 
private medical report from a chiropractor who considered the 
Veteran's medical history and reviewed the claims file and 
opined that "many of [the Veteran's] problems may be 
associated with the [in-service] auto collision of 1975."  
In addition, the claims file contains a July 2006 VA 
examination report wherein the examiner commented on whether 
the Veteran's current low back disability is etiologically 
related to his military service.  These two medical reports 
were not previously submitted to agency decision-makers, and 
are not cumulative or redundant of the evidence of record at 
the time of the April 2006 rating decision.  In addition, 
these two medical records relate to an unestablished fact 
necessary to substantiate the Veteran's claim.  In addition, 
because the June 2006 private medical record asserts that a 
nexus does exist between the Veteran's current disability and 
his military service, it can be said that the newly submitted 
evidence raises a reasonable possibility of substantiating 
the Veteran's claim, as required by 38 C.F.R. § 3.156(a).

In view of the foregoing, as new and material evidence has 
been received, the claim for service connection for a low 
back disability is reopened.

Entitlement to service connection for a low back disability.

As new and material evidence has been received to reopen the 
claim for service connection for a low back disability, the 
claim must be considered de novo in light of all the evidence 
of record, both old and new.  As noted above, the November 
2006 rating decision reopened the claim and adjudicated the 
issue of service connection on the merits, de novo.  As such, 
the Board's de novo consideration of the reopened claim does 
not result in any prejudice to the Veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Veteran asserts that he first injured his back in service 
during basic training.  See, e.g., September 1990 Statement 
in Support of Claim.  The Veteran alleges that he also 
injured his back in service after being involved in a motor 
vehicle accident in Germany in October or November of 1975.  
See, e.g., March 2005 Statement in Support of Claim.

With regard to the first element of a claim for service 
connection, that of a current disability, there is a 
September 2004 VA medical record which contains an  
impression of chronic low back pain, and reflects that the 
Veteran takes narcotics for chronic back pain.  See also 
April 2003 VA Medical Record.  There is a June 2004 VA 
medical record that contains an assessment of chronic pain 
syndrome secondary to lumbar region post-laminectomy.  See 
also August 2003 VA Medical Record.  There is also a June 
2003 VA medical record which contains an assessment of 
chronic low back pain, and notes that the Veteran has a 
history of surgery to the back and chronic impingement.  
There are also private medical records from December 1993 to 
December 1996 which reflect post surgical treatment for the 
Veteran's low back.

The July 2006 VA examination report reflects that an MRI of 
the Veteran's lumbar spine was taken at the Minneapolis VAMC 
in September 2002, which showed five lumbar-type vertebrae 
with mild retrolisthesis of L1 on L2, and L2 on L3.  There 
was notable disc desiccation at every level of the lumbar 
spine.  Postsurgical changes were seen at L5 - S1 consistent 
with a laminectomy, in addition to posterolateral fusion at 
levels L3 through S1.  There was no significant neural 
foraminal or spinal canal narrowing at L1-L2, L2-L3, L3-L4, 
L4-L5, or L5-S1, and there was no evidence of recurrent disc 
herniation.  In addition, the July 2006 VA examination notes 
that X-rays of the Veteran's lumbosacral spine were taken and 
demonstrated posterolateral bony fusions L3-S1.  An L4 
laminectomy was noted, as well as narrowing of the L4 through 
S1 intervertebral disc spaces indicative of degenerative disc 
disease.  Degenerative changes of the anterior margins of the 
anterior endplates at L1, L2, and L3 were noted.  The July 
2006 VA examiner diagnosed the Veteran with multilevel lumbar 
spondylosis with substantial degenerative disc disease, 
status post fusion and laminectomy with constant pain.  In 
addition, the Veteran was diagnosed with a congenital leg 
length difference, and favorable ankylosis of the lumbar 
spine.

Based on the above medical evidence, the Board finds that the 
record demonstrates that the Veteran has a current disability 
with regard to his low back.

With regard to the second element of a claim for service 
connection, the in-service incurrence or aggravation of an 
injury or disease, the Board notes that the October 1975 
chronological record of medical care contained in the 
Veteran's service treatment records reflects that the Veteran 
had been in a car accident the previous Friday night.  The 
Veteran has also submitted a statement received by VA in 
February 2006 from a person identified as the German National 
who was driving the car at the time of the motor vehicle 
accident.  This statement indicates that the Veteran was 
involved in the motor vehicle accident that night, and that 
he stated at the time that his back hurt.  The October 1975 
chronological record of medical care, however, does not 
reflect that any back injury was sustained as a result of 
that motor vehicle accident.

However, as noted above, the Veteran's service treatment 
records do reflect that the Veteran complained of back pain 
on multiple occasions while in service.  See, e.g., July 1974 
Chronological Record of Medical Care; November 1974 Clinical 
Record; July 1975 Clinical Record.  In addition, the July 
1974 chronological record of medical care notes that the 
Veteran's lower back pain was secondary to muscle spasm, and 
the August 1975 consultation report contained an impression 
of musculoskeletal strain.  Based on these findings and 
complaints, the Board finds that the in-service incurrence of 
an injury or disease has been demonstrated in this case.

With regard to the third element of a claim for service 
connection, medical evidence of a nexus between the Veteran's 
current disability and the in-service disease or injury, the 
Board notes that there are two conflicting opinions of 
record.

The Veteran has obtained a June 2006 private medical report 
which reflects that he presented to a private chiropractor 
and gave a complete medical history, including review of his 
claims file, in connection with his severe low back pain.  
The Veteran stated that he had been experiencing continuous 
problems with back pain for a number of years, starting with 
the in-service motor vehicle accident in Germany, and 
compounded by a workplace accident in August 1980.  The June 
2006 chiropractor report listed the Veteran's chief 
complaints as severe low back pain intensified by all ranges 
of motion, frequent to constant lumbar radicular pain 
bilaterally into the legs and often below the knees, frequent 
to constant lumbar and leg muscular spasms occasionally 
causing the Veteran to lose his balance, frequent to constant 
radiation of pain into the lower thoracic region, and trouble 
with activities of daily living due to the severity of his 
pain.  In addition, the chiropractor noted the Veteran to be 
completely disabled, not allowing any form of employment.

The June 2006 private chiropractor statement noted that a 
physical examination of the Veteran was not performed, and 
that the diagnostic impression was based solely on a review 
of records.  The chiropractor noted that the Veteran had 
sustained severe degenerative changes of the lumbar region 
due to his four prior lumbar surgeries.  The chiropractor 
found that the Veteran had constant muscular spasms, 
decreased ranges of motion, and localized nerve root 
irritation leading to decreased muscular strength associated 
with the degenerative changes of his lumbar region.  The 
chiropractor opined that "it is apparent that many of [the 
Veteran's] problems may be associated with the auto collision 
of 1975."  Further, the chiropractor opined that muscular 
and ligamentous injuries, associated nerve root irritation, 
and decreased muscular strength often associated with 
automobile collisions may well have predisposed the Veteran 
to "much greater intensity of injury which did occur with 
his work related injury of August 1980."

There is also a July 2006 VA examination report which 
reflects that the VA examiner reviewed the Veteran's claims 
file and noted that the Veteran had experienced longstanding 
lumbar pain with a history of multiple surgical procedures.  
The Veteran indicated that he initially felt mild and 
intermittent back pain associated with physical activities in 
1974 while in boot camp.  In addition, the Veteran indicated 
that he was involved in a motor vehicle accident in which he 
reinjured his back.  The July 2006 VA examiner stated that 
there was no evidence of a motor vehicle accident in the 
Veteran's service treatment records.  Cf. October 1975 
Chronological Record of Medical Care.

The July 2006 VA examination report reflects the Veteran's 
statement that he had occasional back discomfort and sought 
only chiropractic care from the time of his discharge from 
the military in 1976 until 1980.  The Veteran reported that 
in August 1980 he slipped off of a rope at work and fell 30 
feet.  The Veteran stated that this injury caused significant 
back pain, and that he later developed radicular symptoms 
involving the right lower extremity.  In July 1981, after 
conservative treatment measures had failed, the Veteran 
underwent a surgical laminectomy at L4 - S5 and L3 - L4.  
However, following the surgical procedure, the Veteran 
continued to have problems with his back and ultimately 
underwent several additional lumbar surgical procedures.

At the July 2006 VA examination, the Veteran complained of 
constant pain in the low lumbar region, as well as referred 
pain down the posterior aspect of the right leg, along the 
dorsal aspect of the foot to the toes.  The Veteran denied 
experiencing numbness, tingling, or loss of sensation 
involving the distal lower extremities.  

With regard to the etiology of the Veteran's low back 
disability, the July 2006 VA examiner noted that the 
Veteran's service treatment records showed that the Veteran 
was treated for back pain in service that was diagnosed as 
musculoskeletal strain.  The Veteran had indicated that his 
low back pain was mild and intermittent in November 1974, but 
that it became much more severe after a motor vehicle 
accident in 1975.  The VA examiner noted that he had not been 
able to find any record of the motor vehicle accident, nor 
any treatment of a back injury related to a motor vehicle 
accident.  The VA examiner noted that he found no treatment 
records with regard to the Veteran's back after the August 
1975 visit, and that the Veteran's May 1976 separation 
examination was negative for complaints with regard to the 
Veteran's back.  The VA examiner noted the Veteran's 
statement that he had intermittent bouts of back pain treated 
by chiropractic adjustments after separation from service, 
but noted that no records of these treatments are contained 
in the claims file.

The July 2006 VA examiner noted that the Veteran's surgical 
history began after the industrial accident sustained in 
August 1980.  The VA examiner opined that the Veteran's 
initial lumbar strain occurring in service was not severe, 
according to the medical records, and appeared to have 
resolved as the Veteran did not seek medical attention from 
August 1975 to June 1976 when he was discharged and his 
separation examination was normal with no complaint of back 
pain.  Therefore, after review of the service treatment 
records, outside medical records, and interview and 
examination of the Veteran, the VA examiner opined that the 
Veteran's current low back disability was not caused by or a 
result of activities or injury incurred while in the 
military.

The Board finds the July 2006 VA examiner's medical opinion 
to be of great probative value, as the VA examiner reviewed 
the Veteran's claims folder, recorded the Veteran's medical 
history as reported by the Veteran, and performed an 
objective examination of the Veteran.  Although the VA 
examiner did not note reference to a motor vehicle accident 
in the Veteran's service treatment records, the examiner did 
note the Veteran's complaints of back pain in service.  
Further, as noted above, there was no reference in the 
service treatment records to a low back complaint or 
abnormality when the Veteran was seen following the motor 
vehicle accident.  The Board notes that the June 2006 private 
chiropractor also reviewed the claims file and recorded the 
Veteran's medical history as reported by the Veteran; however 
the private chiropractor states that he never treated the 
Veteran, and arrived at his opinion without performing a 
physical examination of the Veteran.

Additionally, the Board affords the July 2006 VA examination 
report a high probative value because the examiner provided a 
supporting rationale explaining his conclusions.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000) (stating that 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and 
the thoroughness and detail of the opinion).  Although the 
private chiropractor opined that many of the Veteran's 
problems may be associated with the auto collision of 1975, 
he gave no reason other than his review of the claims file 
and medical history as reported by the Veteran for this 
opinion.  The private chiropractor did opine that muscular 
and ligamentous injuries, associated nerve root irritation, 
and decreased muscular strength often associated with 
automobile collisions may well have predisposed the Veteran 
to greater injury when he sustained his work related injury 
in August 1980.  However, there is no medical evidence that 
the Veteran sustained muscular and ligamentous injuries, 
associated nerve root irritation, and decreased muscular 
strength in the motor vehicle accident in service.  As noted 
above, the October 1975 chronological record of medical care 
did not reflect any findings or complaints with regard to the 
Veteran's back after the motor vehicle accident.  In 
addition, the May 1976 report of medical examination upon 
separation from service reflected a clinically normal 
evaluation of the Veteran's spine.

The Board finds the July 2006 VA examination to be 
persuasive, as no other record or report contains the level 
of comprehensive discussion, analysis, and detail than that 
of the VA examination report.  See Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994) (greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physician and the extent to which 
prior clinical records and other evidence was reviewed); 
Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative value 
of a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings; the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion).

In addition, the Board notes that the Veteran's lay 
statements assert that his current low back disability is 
causally related to his military service.  However, these 
statements cannot be considered competent medical evidence as 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In finding that the Veteran's low back complaints in service 
were acute and transitory and resolved with no residual 
disability, the Board notes again that the Veteran was found 
to have a clinically normal spine upon examination at 
separation from service.  The Board notes the Veteran's 
argument that his back problems at the time of separation 
from service were episodic, and that his back pain would come 
and go.  See December 2006 Notice of Disagreement.  However, 
the service treatment records contain no indications of any 
findings or complaints with regard to the Veteran's low back 
subsequent to the August 1975 consultation report, 
approximately 9 months prior to the Veteran's examination 
upon separation from service in which his spine was found to 
be normal.  In addition, the subsequent June 1976 statement 
of medical condition reflects the Veteran's statement that 
there had been no change in his medical condition since his 
May 1976 separation examination at that time.  Further, in 
his testimony at the March 2009 BVA hearing, the Veteran 
stated that all of his post-service low back treatment began 
subsequent to his August 1980 workplace injury.  Tr. at 20.  
In addition, the Veteran testified that he was not diagnosed 
by anyone with any back disability from the time of his 
discharge from service until his workplace accident in 1980.  
Tr. at 24 - 25.

The Board acknowledges that the Veteran alleges that he has 
had low back symptomatology from the time of his motor 
vehicle accident in service to present.  See September 1990 
Statement in Support of Claim; March 2002 Statement in 
Support of Claim; September 2006 Statement in Support of 
Claim.  In the absence of evidence showing a chronic 
condition in service, the Veteran's current diagnosis may 
still be service connected per 38 C.F.R. § 3.303(b) if a 
"continuity of symptomatology is demonstrated."  Savage, 10 
Vet. App. at 496; see also 38 C.F.R. § 3.303(d).  However, 
the Board finds no demonstration of a continuity of 
symptomatology since service in this case.  As noted above, 
the Veteran's examination upon separation from service found 
the Veteran's spine to be clinically normal.  Other than the 
Veteran's statements, there is no evidence of a post-service 
low back disability until after the August 1980 workplace 
accident.

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  Lack of contemporaneous 
medical evidence is a factor that the Board can consider and 
weigh against a Veteran's lay evidence, however the lack of 
such records does not, in and of itself, render lay evidence 
incredible.  Id.  In adjudicating this claim, the Board must 
evaluate the credibility of the Veteran's statements, as well 
as that of other lay statements.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).

Although the Veteran is competent to present lay evidence of 
continuity of low back symptomatology since service, the 
Board finds the lay evidence less than credible in this 
instance.  Although the lack of contemporaneous medical 
evidence is not dispositive, such lack of evidence is for 
consideration, and weighs against the Veteran's claim in this 
case.  See Buchanan 451 F.3d at 1336.  Additionally, the 
Board does not find the lay evidence of a continuity of 
symptomatology to be credible in this instance, when weighed 
against the evidence of record as a whole.  In particular, in 
his testimony at the March 2009 BVA hearing, the Veteran 
indicated that after separation from service he was able to 
perform job duties including lifting, bending, and walking 
without his back bothering him at all.  Tr. at 10 - 11.  Upon 
being asked when his back first started to bother him after 
service, the Veteran replied that "it maybe did off and on 
but not terrible" until 1980 when he was injured at his job.  
Tr. 11 - 12.  Further, the July 2006 VA examiner reviewed the 
Veteran's service treatment records and opined that the 
Veteran's initial lumbar strain occurring in service was not 
severe according to those medical records, and appeared to 
have resolved.  In addition, the Board notes that even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
conditions at issue to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495- 98 (1997).  Such has not been 
demonstrated in this case.

In conclusion, the probative, competent medical evidence does 
not relate the Veteran's current low back disability to his 
active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).





	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disability 
is reopened.

Entitlement to service connection for a low back disability 
is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


